CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL TO THE COURT OF APPEALS

                                       APPELLATE NO.
                                                                                 FILED IN
                             TRIAL COURT NO. CV-02073-13-02               12th COURT OF APPEALS
                                                                               TYLER, TEXAS
LUFKIN INDUSTRIES, INC. VS.                              159TH JUDICAL DISTRICT  COURT
                                                                          9/16/2015 8:40:41 AM
                                                                                 PAM ESTES
INTERNATIONAL BUSINESS MACHINES                                  COURT OF          Clerk
CORP. AND KAT & ASSOC., INC.                             ANGELINA COUNTY, TEXAS

D/B/A FIDELIS ENTERPRISE SOLUTIONS


             The records of my office reflect the following information in this case:

CASE TYPE:            CONTRACT/OTHER

JUDGMENT OF APPEALABLE ORDER SIGNED: 09/10/2015

MOTION FOR NEW TRIAL FILED:

NOTICE OF APPEAL FILED: 09/10/2015

REQUEST FOR FINDINGS OF FACT:

DATE REQUEST FOR REPORTER’S RECORD FILED:

PRESIDING TRIAL COURT JUDGE:            HON. PAUL E. WHITE

TRIAL COURT REPORTER(S):          WHITNEY HARRY

WAS APPELLANT DELCARED INDIGENT?                 YES       √ NO

APPELLEE’S COUNSEL IS:         √Retained            Appointed      Pro se

APPELLEE’S ATTORNEY:           SCOTT C. SKELTON

                 ADDRESS: 1616 S. CHESTNUT ST.
                          LUFKIN, TX 75901

              TELEPHONE: 936-632-3381                    FAX: 936-632-6545

             BAR NUMBER: 00784979

  APPELLEE’S ATTORNEY: JIM WETWISKA

                 ADDRESS: 1111 LOUISIANA, 44TH FLOOR
                          HOUSTON, TX 77002

              TELEPHONE: 713-220-5800                    FAX: 713-236-0822

             BAR NUMBER:        00785223




                                                1
 *APPELLANT’S ATTORNEY: PAUL R. YETTER

                      ADDRESS: 909 FANNIN, STE. 3600
                               HOUSTON, TX 77010

                  TELEPHONE: 713-632-8000                  FAX: 713-632-8002

                BAR NUMBER: 22154200

 *APPELLANT’S ATTORNEY: REAGAN W. SIMPSON

                      ADDRESS: 909 FANNIN, STE. 3600
                               HOUSTON, TX 77010

                  TELEPHONE: 713-632-8000                 FAX: 713-632-8002

                BAR NUMBER: 18404700

DATED THIS 16TH DAY OF SEPTEMBER, 2015.



                                                           Reba D. Squyres
                                                           Angelina County, District Clerk
                                                          /S/Robin J. Crain, Deputy Clerk


(Complete in duplicate – Original to 12th Court of Appeals/Trial Court)
                         1517 W. Front St., Suite 354, Tyler, TX 75702

**PLEASE ATTACH A FILE-MARKED COPY OF THE NOTICE OF APPEAL TO THIS FORM.
PLEASE BE SURE THAT ALL OF THE REQUESTED INFORMATION IN COMPLETE.
THANK YOU.




                                                 2
                                                                                   Filed 9/10/2015 11:00:21 AM
                                                                                   Reba Squyres, District Clerk
                                                                                        Angelina County, Texas
                                                                                               By: Robin Crain,
                                                                                                   Deputy Clerk
                                          No. CV-02073-13-02

LUFKIN INDUSTRIES, INC.,                         §               IN THE DISTRICT COURT OF
Plaintiff,                                       §
                                                 §
v.                                               §               ANGELINA COUNTY, TEXAS
                                                 §
INTERNATIONAL       BUSINESS                     §
MACHINES CORP., et al.,                          §                 159TH JUDICIAL DISTRICT
Defendant.                                       §

                                     NOTICE OF APPEAL

       Pursuant to Texas Rule of Appellate Procedure 25.1, defendant International Business

Machines Corporation (“IBM”) hereby gives notice of its intent to appeal. IBM desires to appeal

the trial court’s Final Judgment signed on September 10, 2015, together with all written orders,

rulings, and rulings by operation of law adverse to IBM, including but not limited to the denial of

IBM’s motions for directed verdict, IBM’s overruled charge objections, IBM’s denied requests

for inclusion in the charges, denials of IBM’s motions to strike expert witnesses, and denials of

IBM’s motions to disregard jury answers and for judgment notwithstanding the verdict. This

appeal is taken from the 159th District Court of Angelina County, Texas, the Honorable Paul

White presiding, and is taken to the Twelfth Court of Appeals in Tyler, Texas and to the Texas

Supreme Court, if necessary.




                                                1

                                                 3
                                           Respectfully submitted,

                                           YETTER COLEMAN LLP


                                           By: ____________________________
                                           Reagan W. Simpson
                                           State Bar No. 18404700
                                           Marc Tabolsky
                                           State Bar No. 24037576
                                           909 Fannin, Suite 3600
                                           Houston, Texas 77010
                                           (713) 632-8000
                                           (713) 632-8002 (Fax)
                                           rsimpson@yettercoleman.com
                                           mtabolsky@yettercoleman.com

                                           ATTORNEYS FOR DEFENDANT IBM

                                     CERTIFICATE OF SERVICE


       I certify that, on September 10, 2015, this document was served on the following counsel

for plaintiff by electronic means:

       Murry B. Cohen
       mcohen@akingump.com
       Jim Wetwiska
       jwetwiska@akingump.com
       Holli Pryor-Baze
       hpryorbaze@akingump.com
       AKIN GUMP STRAUSS HAUER & FELD LLP
       1111 Louisiana, 44th Floor
       Houston, Texas 77002

       Scott C. Skelton
       sskelton@skeltonslusher.com
       SKELTON SLUSHER BARNHILL WATKINS WELLS
       1616 South Chestnut Street
       Lufkin, Texas 75901


                                           ______________________________________
                                                       Reagan W. Simpson


                                              2

                                              4
LUFKIN INDUSTRIES, INC.,                             §
                                                     §
Plaintiff,                                           §
                                                     §
v.                                                   §
                                                     §
INTERNATIONAL BUSINESS MACHINES                      §
CORPORATION, KAT & ASSOCIATES,                       §
INC. d/b/a FIDELIS ENTERPRISE                        §
SOLUTIONS, REQUIS LLC AND                            §
BILLY PETERS                                         §
                                                     §
Defendants.                                          §    159th WDiCIAL DISTRICT

                                      FINAL JUDGMENT

        On May 5, 2015, the above-captioned case was called to trial. PlaintiffLufkin Industries,

LLC (f/k/a Lufkin Industries, Inc.) ("Lufkin" or "Plaintiff') appeared by representatives and by

counsel and announced ready for trial. Defendant International Business Machines Corporation

("IBM" or "Defendant") appeared by representatives and by counsel and announced ready for

trial. A jury having been demanded, a panel was sworn by the Court and examined by the

parties, and a jury was thereafter sworn and impaneled.

        Plaintiff's case in chief began May 5, 2015 and continued until May 21, 2015. Defendant

presented its case in chief on May 21, 2015. Thereafter, Defendant rested, and Plaintiff and

Defendant closed.

        On May 22, 2015, the jury received the Court's charge and after deliberation returned its

verdict, which is incorporated by reference as though set forth fully herein. The jury's verdict is

in favor of the Plaintiff and against Defendant, and the Court enters the following judgment.

        It is ORDERED that the jury having found for Plaintiff and against Defendant on

Plaintiff's claim for fraudulent inducement, Plaintiff shall have and recover judgment against

Defendant International Business Machines Corporation for $21,000,000.00; it is further

                                                 1
                                                5
                         CIVIL DOCKET SHEET

Date:                            Style:       lo~\l.J tJ ~lllJJ'mtf:C1-:fir C..
Cause:                                                   v.
                                                \KM
Action:

Plaintiff:                       Defendant:

Plaintiff' s Attorney:           Defendant's Attorney:

                              Orders of the Court




                                  14
       ORDERED that this judgment finally disposes of all parties and claims and is appealable,

that Plaintiff shall have all writs and processes necessary for enforcement, and that all relief not

granted herein is denied.

       Signed ~10 ,2015.




                                                 3
                                                 7
     1 j



                                        CIVIL DOCKET SHEET

           Date: 02/05/2013                     LUFKIN INDUSTRIES, INC. VS
           Cause: CV-02073-13-02                INTERNATIONAL
           Action: Contract - Other             BUSINESS MACHINES CORP. AND KAT
                                                &ASSOC.
                                                INC. D/B/A FIDELIS ENTERPRISE
                                                SOLUTIONS

              Plaintiff:                     Attorney:
              LUFKIN INDUSTRIES, INC.        JIM WETWISKA & SCOTT SKELTON

              Defendant:                     Attorney:
              INTERNATIONAL BUSINESS
              MACHINES, CORP.
              KAT & ASSOCIATES, INC.         ALAN L. BUSCH
              REQUIS LLC
              BILLY PETERS


       DATE                                ORDERSOFTHECOURT

                                                   bl\.-
                                                    )


    ·3-17-14      Sa
    5-Jo-r4-                                               ~" LOC4-         -~




r-
!


                                               8
                                    II
                                         CIVIL DOCKET SHEET ,
         Date: 02/05/2013                        LUFKIN INDUSTIUE1S, INC. VS
         Cause: CV-02073-13-02                   INTERNATIONAL
         Action: Contract - Other                BUSINESS MACHINES CORP. AND KAT
                                                 &ASSOC.            :
                                                 INC. D/B/A FIDELIS ~NTERPRISE
                                                 SOLUTIONS          .

          Plaintiff:                          Attorney:
          INC. LUFKIN INDUSTRIES              SCOTI C. SKELTON

          Defendant:                          Attorney:
          INTERNATIONAL BUSINESS              R. PAUL YE'ITER
          MACHINES, CORP.
          KAT & ASSOCIATES, INC.              ALAN L. BUSCH
          REQUISLLC                           RONALD W. JOHNSON '
          BILLY PETERS                        K. SCOTI BRAZIL
          SAP AMERICA INC



   DATE                                     ORDERS OF THE COURT i

g .. ,~ -(4-


8-13-14-




                                                                           er-4-t4-




                                                 9
                                CIVIL DOCKET SHEET
   Date: 02/05/201 3.                  LUFKIN INDUSTRIES, INC. VS
   Cause: CV-02073-13-02               INTERNATIONAL
   Action: Contract - Other            BUSINESS MACHINES CORP. AND KAT
                                       &ASSOC.
                                       INC. D/B/A FIDELIS ENTERPRISE
                                       SOLUTIONS

       Plaintiff:                    Attorney:
       LUFKIN INDUSTRIES             SCOTT C. SKELTON

       Defendant:                    Attorney:
       INTERNATIONAL BUSINESS        R. PAUL YETTER
       MACHINES, CORP.
       KAT & ASSOCIATES, INC.        ALAN L. BUSCH
       REQUISLLC                     RONALD W. JOHNSON
       BILLY PETERS                  K. SCOTT BRAZIL
       SAP AMERICA INC



DATE                               ORDERSOFTHECOURT




                                       22
(



                                       CIVIL DOCKET SHEET

    Date:                                      Style:   luF~tu.J       ..:IU l~iTR.&ri"'   V:

    Cause:    C. '/-OZb13.. 13-0"Z..                        \~M~£"1-~
    Action:

    Plaintiff:                                 Defendant:

    Plaintiff's Attorney:                      Defendant's Attorney:

        Date                                Orders of the Court




                                                 11
                            CiVIL DOCKET SHEET

    Date:                                Style:

    Cause:

    Action:

    Plaintiff:                           Defendant:

    Plaintiff's Attorney:                Defendant's Attorney:

       Date                       Orders of the Court




                                                                 -A>




~ 1-lb-l.f

                                                                  ,




                                    12
                                CIVIL DOCKET SHEET

Date:                                        Style:

Cause:       C V-O.lO 73 ... 11-02-

Action:

Plaintiff:                                   Defendant:

Plaintiff's Attorney:                        Defendant's Attorney:

   Date                               Orders of the Court




                                                                     ~/tb At.rtOII   ~/10




                                        13
                         CIVIL DOCKET SHEET

Date:                            Style:       lo~\l.J tJ ~lllJJ'mtf:C1-:fir C..
Cause:                                                   v.
                                                \KM
Action:

Plaintiff:                       Defendant:

Plaintiff' s Attorney:           Defendant's Attorney:

                              Orders of the Court




                                  14
                         CIVIL DOCKET SHEET
                                           LuF~J"-l 1 t.tJ.Hn~t tS' 1 :D..tC..
Date:                             Style:
                                                                  v.
Cause:                                               l t-tTEtZ.;.N~ 'tJ lr\..   &\l S'"/ U 6':1' l
                                                     M ~ "'ot CJbfLP
Action:

Plaintiff:                        Defendant:

P laintiff's Attorney:            Defendant' s Attorney:

    Date                       Orders of the Court




  - LS- l~




                                    15
                                CIVIL DOCKET SHEET

Date:                                    Style:   L~Kl~ :ii.r~   r-:. :L'SM..
Cause:       ~v   . .6zo 13-13-o?.-
Action:

Plaintiff:                               Defendant:

Plaintiff's Attorney:                    Defendant's Attorney:

    Date                              Orders of the Court




                                          16
                                  CIVIL DOCKET SHEET

Date:                                     Style:       LuPi.fiJ ~~un~rcn
Cause: ~     v- Dlo 1'3. -r~- () "2-                         v.
                                                       ::t-~M
Action: C l\lll.

Plaintiff:                                Defendant:

Plaintiff's Attorney:                     Defendant's Attorney:

    Date                               Orders of the Court




   -ZZ-\~ ~




                                            17
                                 CIVIL DOCKET SHEET

Date:                                    Style:    L~tt.J :r~~U~t.t;'f,   :w c..
                                                            ~        '



Cause:    GV- C>Z01~-t3-C>'2..
Action:

Plaintiff:                               Defendant:

Plaintiff's Attorney:                    Defendant's Attorney:

    Date                              Orders of the Court




                                          18
                               CIVIL DOCKET SHEET

Date:                                  Style:    LUFt:tt..l .:Q.Jh\l)"J'Rtt-r1 :L,c:...
                                                           v,
Cause:    CV- O'Z.013-13-oz.
                                                 . l ~f'\ ,.d-~
Action:

Plaintiff:                             Defendant:

Plaintiffs Attorney:                   Defendant's Attorney:

    Date                            Orders of the Court




                                         19
                                    CIVIL DOCKET SHEET
       Date: 02/05/2013                     LUFKIN INDUSTRIES, INC. VS
       Cause: CV-02073.:13-02               INTERNATIONAL
       Action: Contract - Other             BUSINESS MACIDNES CORP. AND KAT
                                            &ASSOC.
                                            INC. D/B/A FIDELIS ENTERPRISE
                                            SOLUTIONS

           Plaintiff:                    Attorney:
           LUFKIN INDUSTRIES             SCOTT C. SKELTON

           Defendant:                    Attorney:
           INTERNATIONAL BUSINESS        R. PAUL YETTER
           MACHINES, CORP.
           KAT & ASSOCIATES, INC.        ALAN L. BUSCH
           REQUIS LLC                    RONALD W. JOHNSON
           BILLY PETERS                  K. SCOTT BRAZIL
           SAP AMERICA INC


  DATE                                 ORDERSOFTHECOURT


5 .. 4-6


                                                      J:.so /r'IJ'.   ot.l   s- 5 -ts- ~
s~-t




                                           20
                                CIVIL DOCKET SHEET
   Date: 02/05/2013                     LUFKIN INDUSTRIES, INC. VS
   Cause: CV-02073-13-02                INTERNATIONAL
   Action: Contract - Other             BUSINESS MACIDNES CORP. AND KAT
                                        &ASSOC.
                                        INC. DID/A FIDELIS ENTERPRISE
                                        SOLUTIONS

     Plaintiff:                      Attorney:
   · LUFKIN INDUSTRIES               SCOIT C. SKELTON

       Defendant:                    Attorney:
       INTERNATIONAL BUSINESS        R. PAUL YEITER
       MACHINES, CORP.
       KAT & ASSOCIATES, INC.        ALAN L. BUSCH
       REQUIS LLC                    RONALD W. JOHNSON
       BILLY PETERS                  K. SCOTT BRAZIL
       SAP AMERICA INC



DATE                               ORDERSOFTHECOURT




                                        21
                                CIVIL DOCKET SHEET
   Date: 02/05/201 3.                  LUFKIN INDUSTRIES, INC. VS
   Cause: CV-02073-13-02               INTERNATIONAL
   Action: Contract - Other            BUSINESS MACHINES CORP. AND KAT
                                       &ASSOC.
                                       INC. D/B/A FIDELIS ENTERPRISE
                                       SOLUTIONS

       Plaintiff:                    Attorney:
       LUFKIN INDUSTRIES             SCOTT C. SKELTON

       Defendant:                    Attorney:
       INTERNATIONAL BUSINESS        R. PAUL YETTER
       MACHINES, CORP.
       KAT & ASSOCIATES, INC.        ALAN L. BUSCH
       REQUISLLC                     RONALD W. JOHNSON
       BILLY PETERS                  K. SCOTT BRAZIL
       SAP AMERICA INC



DATE                               ORDERSOFTHECOURT




                                       22
                         CIVIL DOCKET SHEET

Date:                                 Style:   Ll)t=i.Ct ....r ·~ i)..., ~'TJ.l~
                                                         v.
Cause: C V- OZ-07~-lj-.oz..                    -:r:..~f'A

Action:

Plaintiff:                            Defendant:

Plaintiff's Attorney:                 ~efendant's   Attorney:

   Date                        Orders of the Court
--tl-1(




)-(2-c~




                                 23
                              CIVIL DOCKET SHEET

Date:                                 Style:    l U ~ tu      ::IlJ ~u 1~l ts't""
Cause:    GV"--C>2.C>73-( 3-02..
Action:

Plaintiff:                            Defendant:

Plaintiff's Attorney:                 Defendant's Attorney:

    Date                           Orders of the Court




                                        24
                                   CIVIL DOCKET SHEET

Date:                                       Style:   L\.JF~' ~ ~t.J~1'1tl ~
                                                               V,
Cause:       f!__V ~O'L013-13-- 0 C...
                                                         :raM
Action:

Plaintiff:                                  Defendant:

Plaintiff's Attorney:                       Defendant's Attorney:

    Date                                 Orders of the Court




                                               25
                       CIVIL DOCKET SHEET

Date:                          Style:

Cause:
                                            LBM
Action:

Plaintiff:                     Defendant:

Plaintiffs Attorney:           Defendant's Attorney:

    Date                    Orders of the Court




                                  26
                         CIVIL DOCKET SHEET

Date:                            Style:   LufKo.J~os.7tc~
Cause:    C V-DZ;o 7l-f3~'-                    v.
                                           ::r~>t--A
Action:

Plaintiff:                       Defendant:

Plaintiffs Attorney:             Defendant's Attorney:

    Date                      Orders of the Court

 5-~-




                                    27
                                CIVIL DOCKET SHEET

Date:                                   Style:

Cause:    C V-OZ.613. -II-OZ.
Action:

Plaintiff:                              Defendant:

Plaintiffs Attorney:                    Defendant's Attorney:

    Date                             Orders of the Court




                                          28